DETAILED ACTION
Applicants' arguments, filed 04/19/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 371 of PCT/EP2018/084522 filed on 12/12/2018, which claims foreign priority to UNITED KINGDOM 1721001.4 filed on 12/15/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) dated 04/19/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A) Claims 21-29 and 31-34 stand rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson (US 2014/186274 A1 provided by applicant in the IDS submitted 06/11/2020) in view of Alexander ‘556 (US 2004/0131556 A1, provided by applicant in the IDS submitted 06/11/2020).
Hodgkinson teaches a non-aqueous dentifrice containing glycerin, fumed silica, sodium fluoride, desensitizing agents, fumed (AKA pyrogenic) silica and a calcium phosphate compound that is a bioactive glass known as calcium sodium phosphosilicate. Hodgkinson ‘274 teaches a non-aqueous dentifrice [abstract] containing bioactive glass [0026, 0027, 0028, 0029, 0030] specifically calcium sodium phosphosilicate which is a calcium phosphate compound. Hodgkinson ‘274 further teaches a humectant [0004], a fumed (AKA pyrogenic) silica [0045], desensitizing agent [0049] and sodium fluoride [0050].
The teachings of Hodgkinson ‘274 differ from that of instant claim 21 insofar that Hodgkinson ‘274 does not expressly teach the addition of hydroxyethyl cellulose.  The teachings of Alexander ‘556 cure this deficit. 
Alexander ‘556 teaches a non-aqueous dentifrice composition containing bioactive glass, abrasive and thickening silicas, glycerin as a humectant, hydroxyethyl cellulose polymer, sodium fluoride as an ionic-fluorine compound and the inclusion of anti-sensitivity agents. Alexander ‘556 teaches a non-aqueous dentifrice [abstract] containing a bioactive glass (claim 12) further specifying a calcium phosphate [0020] as a suitable abrasive. Alexander ‘556 further teaches a humectant (claims 1, 5, 6) and the use of hydroxyethyl cellulose polymer (claims 1-4).  Alexander ‘556 further teaches a thickening silica (claim 10, [0023, 0024]) and an abrasive silica (claim 9, [0020, 0021, 0022]) further specifying natural amorphous silica or synthetic amorphous silica; pyrogenic silica is a synthetic amorphous silica. Alexander ‘556 further teaches an ionic fluorine-containing compound [0033, 0035] further specifying that the abrasive should be chosen so that it is compatible with the ionic fluorine-containing compound, which addresses the facilitation of beneficial precipitates and further teaches anti-sensitivity agents [0036].
The teachings of Alexander ‘556 differ from that of instant claim 21 insofar that Alexander ‘556 does not expressly teach the addition of pyrogenic silica or that the bioactive glass is calcium sodium phosphosilicate.  
Prior to the effective filling date of the present application, it would have been prima facie obvious for one of ordinary skill in the art following the teachings of Hodgkinson ‘274 to include the hydroxyethyl cellulose polymer of Alexander ‘556, thereby arriving at the instantly claimed invention. It would be obvious to combine Hodgkinson ‘274 and Alexander ‘556 because Hodgkinson ‘274 references Alexander ‘556 [Hodgkinson at [0006]] and both Hodgkinson ‘274 and Alexander ‘556 utilize bioactive glass to stabilize the pH and increase the shelf life of a non-aqueous dentifrice composition. See MPEP § 2144.06. One of ordinary skill in the art would have been motivated to use the bioactive glass described in Hodgkinson ‘274 because it is a commercially available formula that acts as a desensitizing agent, thereby treating tooth sensitivity. One of ordinary skill in the art would have been motivated to use the hydroxyethyl cellulose described in Alexander ‘556 because of its improved rheology and stability, ability to form anhydrous dentifrices with minimal stringiness its high viscosity at low shear rates and low viscosity at high shear rates as described in Alexander paragraph 0007. One of ordinary skill in the art would have had a reasonable expectation of success because Alexander ‘556 and Hodgkinson ‘274 teach similar compositions using established oral care components for their art-recognized function. 
Alexander ‘556 and Hodgkinson ‘274 are analogous to the claimed invention because they are both in the field of oral care, creating non-aqueous dentifrices containing fumed silica, glycerin, and bioactive glass. It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ranges of the percent of the elements and oxides within the bioactive glass and dentifrice components based on the overlapping ranges provided in Hodgkinson ‘274. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 I.
In regards to claim 21, Hodgkinson ‘274 teaches a non-aqueous dentifrice [abstract] containing bioactive glass [0026, 0027, 0028, 0029, 0030] specifically calcium sodium phosphosilicate which is a calcium phosphate compound. Hodgkinson ‘274 further supports claim 21 because it teaches a humectant [0004], a fumed (AKA pyrogenic) silica [0045], desensitizing agent [0049] and sodium fluoride [0050].
In regards to claim 21, Alexander ‘556 teaches a non-aqueous dentifrice [abstract] containing a bioactive glass [claim 12] further specifying a calcium phosphate [0020] as a suitable abrasive. Alexander ‘556 further teaches a humectant [claims 1, 5, 6] and the use of hydroxyethyl cellulose polymer [claims 1, 2, 3, 4].  Alexander ‘556 further teaches a thickening silica [claim 10, 0023, 0024] and an abrasive silica [claim 9, 0020, 0021, 0022] further specifying natural amorphous silica or synthetic amorphous silica; pyrogenic silica is a synthetic amorphous silica. Alexander ‘556 further teaches an ionic fluorine-containing compound [0033, 0035] further specifying that the abrasive should be chosen so that it is compatible with the ionic fluorine-containing compound, which addresses the facilitation of beneficial precipitates and further teaches anti-sensitivity agents [0036].
In regards to claim 22, Hodgkinson ‘274 teaches a bioactive glass under the trade name NovaMin® which is calcium sodium phosphosilicate [0027].
In regards to claim 23, Hodgkinson ‘274 teaches a bioactive glass composition of 45% by weight silicon dioxide, about 24.5% by weight sodium oxide, about 6% by weight phosphorus oxide, and about 24.5% by weight calcium oxide [0027], each of which falls within the ranges recited by claim 23. See MPEP 2144.05(I).
In regards to claim 24, Hodgkinson ‘274 teaches a bioactive glass composition of 45% by weight silicon dioxide, about 24.5% by weight sodium oxide, about 6% by weight phosphorus oxide, and about 24.5% by weight calcium oxide [0027].
In regards to claim 25, Hodgkinson ‘274 teaches a bioactive glass composition of 45% by weight silicon dioxide, about 24.5% by weight sodium oxide, about 6% by weight phosphorus oxide, and about 24.5% by weight calcium oxide [0027], which is a calcium phosphate compound, and further describes the amount of the bioactive glass to be from about 1% to about 20% by weight of the non-aqueous composition [0028].
In regards to claim 26, Hodgkinson ‘274 teaches glycerin as a solvent [0029, 0030] and a humectant [0004].
In regards to claim 26, Alexander ‘556 teaches glycerin as a humectant [claim 5, 0005, 0013, 0014]. 
In regards to claim 27, Hodgkinson ‘274 teaches glycerin [0029, 0030, 0040] at ranges from about 35 to about 75%. In one embodiment the glycerin is present from about 50 to about 70% by weight of the non-aqueous composition [0040]. Since the prior art ranges lie inside the instantly recited range, the instantly recited range is prima facie obvious. See MPEP 2144.05(I).
In regards to claim 27, Alexander ‘556 teaches an anhydrous humectant present in a range of 20% to 90% by weight of the dentifrice [claim 6, 0015].
In regards to claim 28, Alexander ‘556 teaches hydroxyethyl cellulose polymer with a viscosity between 100 and 6000mPaS. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the range of the viscosity of the hydroxyethyl cellulose polymer based on the overlapping ranges provided in Alexander ‘556. See MPEP§2144.05(I).
In regards to claim 29 Alexander ‘556 teaches hydroxyethyl cellulose polymer in an amount from 0.1% to 7.5% by weight of the dentifrice [0012, claim 4]. 
In regards to claim 31, Hodgkinson ‘274 teaches fumed (AKA pyrogenic) silica [0045] as an abrasive in an amount up to 25% by weight of the total composition, for example from 2 to 20% by weight and from 5 to 15% by weight of the total composition [0047]. Since the prior art ranges overlap with the range instantly recited range, the instantly recited range is prima facie obvious. See MPEP 2144.05(I).
In regards to claim 31, Alexander ‘556 teaches a thickening silica in a range from 0.01% to 10% of the weight of the dentifrice [0024].
In regards to claim 32, Hodgkinson ‘274 teaches sodium fluoride as a source of fluoride ions [0050]. 
In regards to claim 32, Alexander ‘556 teaches an ionic fluorine-containing compound [0033, 0035] further specifying sodium fluoride [0033, 0035].
In regards to claim 33, Hodgkinson ‘274 does not teach the inclusion of “additional thickening agents”. 
In regards to claim 33, Alexander ‘556 teaches a thickening silica as the thickening agent [claim 10, 0023, 0024] and mentions no “further/additional” thickening agents.
In regards to claim 34, Hodgkinson ‘274 teaches inclusion of desensitizing agents [0049, 0051], which would render the composition suitable for treating dentine hypersensitivity. Examiner notes that treating dentine hypersensitivity is interpreted as an intended use of the claimed composition.  
In regards to claim 34, Alexander ‘556 teaches a dentifrice with anti-sensitivity agents [0036]. As such, the prior art composition is interpreted as suitable for use in treating dentine hypersensitivity. 

B) Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson (US 2014/186274 A1 provided by applicant in the IDS submitted 06/11/2020) and Alexander ‘556 (US 2004/0131556 A1, provided by applicant in the IDS submitted 06/11/2020) in further view of Yoshie et al. (US 5,071,638).
The combined teachings of Hodgkinson ‘274 and Alexander ’556 are discussed above. 
The combined teachings of Hodgkinson ‘274 and Alexander ‘556 do not specifically state the size of the fumed silica as required by applicants amended claim 30. The teachings of Yoshie et al. cure this deficit. 
Yoshie et al. teaches an oral composition containing fumed silica (Yoshie at abstract) with a preferred average particle size of 5 to 40nm or 8 to 20nm (Yoshie at column 3 lines 41-62, claims 4 and 7). Yoshie further teaches the use of hydroxyethyl cellulose (Yoshie at column 4 lines 41-54), humectants (Yoshie at column 4 lines 55-62), calcium phosphates (Yoshie at column 4 line 63 - column 5 line 9), and sodium fluoride (Yoshie at column 6 lines 27-40).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art formulating the dentifrice composition of Hodgkinson and Alexander to have included fumed silica particles of the size of 8 to 20 nm taught by Yoshie as being effective for use in oral compositions. Since the prior art ranges overlap with the range instantly recited range, the instantly recited range is prima facie obvious. See MPEP 2144.05(I). Thus, the instant claims are prima facie obvious over the combined teachings of the cited prior art.

Response to Arguments
 	Applicants allege that the claimed formulation provides improved remineralization properties, including improved layer deposition and reduced hydraulic conductance as seen in Figures 2 and 3. Thus, Applicants submit that the rejection should be withdrawn. 
Examiner disagrees. A prima facie case of obviousness is established above. The burden to overcome the prima facie case of obviousness burden is shifted to applicant. MPEP §716. Applicants seem to be alleging the results they have provided are not expected in view of the prior art. However, Applicants have not met their burden of demonstrating that the results are unexpected and commensurate in scope with the instant claims. MPEP 716.02. More specifically, Applicants have not demonstrated why examples I and II should be considered unexpected in view of the prior art. Even assuming Applicants were able to provide such a demonstration,  examples I and II are not commensurate in scope with the instant claims. Therefore, Applicant’s argument  unpersuasive.
 

Applicant argues that Hodgkinson does not disclose fumed or pyrogenic silica.
The Examiner does not find Applicant’s argument persuasive. Hodgkinson discloses the use of fumed or pyrogenic silica in paragraph 45. A prior art reference is evaluated for all that it reasonably suggests and is not limited to preferred embodiments MPEP §2123.  As such, the Applicant’s argument is unpersuasive.

Applicant argues that Hodgkinson does not disclose hydroxyethyl polymer.
The Examiner does not find Applicant’s argument persuasive. The obviousness rejection is based on a combination of references wherein Alexander is relied upon for inclusion of hydroxyethyl polymer. Alexander ‘552 teaches hydroxyethyl cellulose and the motivation to use hydroxyethyl cellulose in an anhydrous toothpaste for its improved rheology and stability, ability to form anhydrous dentifrices with minimal stringiness, its high viscosity at low shear rates and low viscosity at high shear rates (Alexander at [0007]). See MPEP §2144(II) and §2144(IV). As such, Applicant’s argument is unpersuasive. 

Applicant argues that there is no motivation to modify the formulation of Hodgkinson to include hydroxyethyl polymer, so the rejection should be withdrawn.
The Examiner disagrees. As discussed above, Alexander teaches the use hydroxyethyl polymer and the motivation to use the hydroxyethyl cellulose in an anhydrous toothpaste for its improved rheology and stability, ability to form anhydrous dentifrices with minimal stringiness, its high viscosity at low shear rates and low viscosity at high shear rates as described in Alexander at paragraph 0007. See MPEP 2144(II) and 2144(IV). A person having ordinary skill in the art following the teachings of Hodgkinson would be motivated to include the hydroxyethyl cellulose of Alexander in order to minimize stringiness and improve stability. There is a reasonable expectation of success given Alexander ‘556 and Hodgkinson ‘274 teach similar compositions using established oral care components for their art-recognized function.  See MPEP § 2144.07. Examiner also notes that Applicants seem to be attacking the deficiencies of Hodgkinson individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, Applicant’s argument is unpersuasive.

Applicant argues that Alexander does not disclose pyrogenic silica and the prior art does not provide motivation to add pyrogenic silica, so the rejection should be withdrawn. 
Examiner disagrees. Hodgkinson teaches fumed silica [0045], which is also known in the art as pyrogenic silica. A prior art reference is evaluated for all that it reasonably suggests and is not limited to preferred embodiments. MPEP §2123. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, Applicant’s argument is unpersuasive.

Applicant argues that Alexander discloses suitable abrasives in paragraph 20 and one would not deviate from this list.
The Examiner does not find Applicant’s argument persuasive. Alexander teaches a thickening silica [claim 10, 0023, 0024] and an abrasive silica [claim 9, 0020, 0021, 0022] further specifying natural amorphous silica or synthetic amorphous silica. Pyrogenic silica is a synthetic amorphous silica. Alexander discloses the use of thickening and abrasive silicas and the suitable genus of silicas without specifying species. Hodgkinson discloses a species from the genus of synthetic amorphous silica which is fumed or pyrogenic silica [0045]. See MPEP §2131.02 and §2144.08. As such, a skilled artisan following the teachings of the cited prior art would be motivated to include pyrogenic silica. Applicants are reminded that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. MPEP 2141.03(I). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Here, one would be motivated to add hydroxyethyl cellulose to the composition of Hodgkinson due to the benefits described in Alexander [0007]. 

Applicant argues that Hodgkinson only lists the silica in a long list of options and does not provide any reason or motivation for a skilled person in the art to include this particular silica.
The Examiner does not find Applicant’s argument persuasive. Hodgkinson teaches fumed aka pyrogenic silica in paragraph 45. A prior art reference is evaluated for all that it reasonably suggests and is not limited to preferred embodiments MPEP §2123 and MPEP §2144.08. As such, the Applicant’s argument is unpersuasive.

Applicant argues that a person skilled in the art would not arrive at Applicants' claimed invention based on the teachings of Alexander and Hodgkinson without hindsight.
The Examiner does not find the Applicant’s argument persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612